Citation Nr: 1446367	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-36 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cataracts.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

7.  Entitlement to service connection for disability manifested by back pain.

8.  Entitlement to service connection for a heart disability.

9.  Entitlement to service connection for a prostate disability.

10.  Entitlement to service connection for left-sided trigeminal neuralgia.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to December 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to service connection for all issues on appeal.  

The Veteran presented testimony before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of this hearing has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for sinusitis, asthma, COPD, back pain, a heart disability and a prostate disability are addressed in the remand that follows the decision below.


FINDING OF FACT

Hearing loss, tinnitus, cataracts, or trigeminal neuralgia is not attributable to the Veteran's period of military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

3.  The Veteran does not have cataracts as the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

4.  The Veteran does not have trigeminal neuralgia that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in April 2010, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection.  In addition, the letter met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection.  See Russo v. Brown, 9 Vet. App. 46 (1996). Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

The Board notes that the Veteran's service treatment records have been determined to be missing and unavailable.  The Veteran was provided with National Archives and Records Administration (NARA) Forms 13055 and 13075 with his April 2010 VCAA letter.  He was informed that, if his service treatment records were located in St. Louis in 1973, they were likely destroyed by a fire there.  He was asked to submit any service treatment records in his possession.  The Veteran submitted the completed NARA forms, and the RO used the information from these forms to request the Veteran's service treatment records.  However, in May 2010, the RO was informed that the Veteran's service treatment records were indeed fire-related (i.e., destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri).  In August 2010, the Veteran was informed that his records were unavailable, and he was asked again to submit any service treatment records in his possession.  The Veteran reported that he did not have service treatment records.  The Board finds that the appropriate actions have been undertaken to attempt to obtain the Veteran's service treatment records, and that further efforts are not warranted.

Post-service private and VA medical records have been associated with the claims file.  The Board has reviewed these records to determine if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

With regard to the Veteran's claims for entitlement to service connection for hearing loss and tinnitus, the Board finds that the VA audio examination provided in September 2010, along with the December 2013 addendum, are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran was not afforded VA examinations for his claims of entitlement to service connection for cataracts and trigeminal neuralgia; however, as there is no competent evidence indicating a link with military service, VA examinations are not necessary.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all Veterans in disability cases involving nexus issues).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

If certain chronic diseases, such as organic diseases of the nervous system, including sensorineural hearing loss and any organic disease affecting the fifth cranial nerve, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has recently held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  Organic disease of nerves, including sensorineural hearing loss, is considered a chronic disability under 38 C.F.R. § 3.309(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102. When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing Loss and Tinnitus

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, even though disabling hearing loss may not have been demonstrated at separation, a Veteran may still establish service connection for a current hearing loss disability by showing he now satisfies the threshold minimum requirements of 38 C.F.R. § 3.385 and by submitting evidence that his current disability is related to his active service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

At his hearing, the Veteran contended that he could not remember having a hearing loss when he left service, but noted that he had noise in his ears and a hearing loss later.  

The Veteran was a cryptographer in service, and has reported that the machines were very loud.  The Veteran indicated that he did not have any in-service treatment for hearing loss or tinnitus.  He reported that he hunted after service, but that he wore hearing protection while hunting.  

The Veteran was provided with a VA examination in September 2010.  He reported that he had bilateral hearing loss and tinnitus that began ten to fifteen years prior to this examination.  The Veteran denied occupational post-service noise exposure, but noted that he hunted after service for 30 years and began wearing hearing protection in the recent years.  Pure tone threshold levels were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
35
35
50
55
60
LEFT
25
15
55
55
55

The pure tone threshold average on the right was 50 and on the left was 45.  Word recognition levels were 84 on the right and 90 on the left.  The examiner found that an etiological opinion could not be rendered without resort to speculation.

An addendum opinion was provided in December 2013.  The examiner noted that the Veteran submitted documentation regarding the machines that he worked on in service, and that these machines had a high acoustical signature which caused concern that it might be exploitable.  The examiner noted that the acoustical signature being "exploitable" did not refer to the sound output of the machine itself, but to maintaining the security integrity of the machine itself with regard to codes being intercepted or broken by the enemy.  The examiner noted that a VA Fast Letter 10-35 indicated a "low probability" of noise exposure for any of the cryptologic fields across all branches of the military.  The Veteran reported onset of hearing loss and tinnitus symptoms to be about ten to fifteen years prior to his evaluation in 2010, which would have been between 1995 and 2000, 40 years after military service.  By the Veteran's own admission in the interview, he had extensive post-service recreational noise history from hunting over thirty years and hearing protection was not worn until recent years.  The examiner found that, based on the evidence-the fast letter indicating the low probability of noise exposure as a cryptographer, the significant delay of the onset of hearing loss or tinnitus symptoms after the initial exposure, and the amount of unprotected recreational noise exposure-it was his opinion that it was less likely as not that the Veteran's hearing loss and tinnitus were related to military service.

The medical evidence shows that the Veteran has a hearing loss that meets the criteria for impaired hearing under VA regulations.  38 C.F.R. § 3.385.  In addition, the Veteran has a current diagnosis of tinnitus.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his either disability to service.  

With regard to the Veteran's hearing loss, the Veteran has not contended that it began during service, or within the year following his discharge.  Rather, the Veteran has reported that his hearing loss began many years after service.  In terms of his tinnitus, the Veteran reported at his hearing that he noticed noise in his ears when he left service.  The Board notes that he is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Hearing loss and tinnitus fall into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to his hearing loss and tinnitus.  

However, the Board finds that the Veteran's claim that his tinnitus has been present since his discharge from service is not credible, as he has contradicted himself when reporting the onset of his tinnitus.  At his hearing he indicated that his tinnitus had been present since service, but at the September 2010 examination, the Veteran indicated that his tinnitus had its onset ten to fifteen years prior to the examination.  In addition, the Veteran provided inconsistent statements regarding his history of post-service noise exposure.  At his hearing, he indicated that the wore hearing protection while hunting; however, at his September 2010 examination, he reported only wearing hearing protection in recent years, revealing the possibility that he was exposed to noise for many years without hearing protection while hunting.  Inconsistencies such as these diminish the credibility of the Veteran's statements.  Therefore, the Board concludes that the Veteran's statements with regard to the in-service onset of his tinnitus and the continuation of it from his discharge are not credible.  

In terms of evidence providing an etiology between the Veteran's current hearing loss and tinnitus and his time on active duty, the Board notes that there is no medical evidence which provides such a link.  The examiner who provided the December 2013 VA addendum opined that the Veteran's hearing loss and tinnitus are not related to service.  It was noted that the Veteran's claimed in-service noise exposure was low risk, pursuant to findings published by VA.  In addition, the examiner noted that the Veteran's hearing loss did not manifest for many years after service.  Upon reviewing the Veteran's history and statements, the examiner concluded that his hearing loss and tinnitus were not related to service.  This medical examination report contained clear conclusions with supporting data, and a reasoned medical explanation connecting the evidence with the conclusions.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Sensorineural hearing loss is a disorder for which presumptive service connection is available.  However, for the same reasons as set out above regarding service connection, there is no evidence in the claims file that the Veteran's sensorineural hearing loss manifested itself to a compensable degree within one year of his discharge.  Even the Veteran did not notice hearing loss until many years after service.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.    

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   

In the instant case, the Board finds that the question regarding the potential relationship between his hearing loss or tinnitus and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As such, the Board finds that service connection for hearing loss and tinnitus is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection.  As such, that doctrine is not helpful to the Veteran.  38 U.S.C.A. § 5107.

Cataracts

At his hearing, the Veteran indicated that he did not have any vision problems in service, and that he noticed vision problems "quite a while" after active duty.  The Veteran testified that no doctor had related his cataracts to service. 

The evidence includes medical records showing treatment for various medical issues beginning in November 1993.  Private medical records reflect that the Veteran was diagnosed with a cataract in the right eye in September 2007, and had it removed.  Medical records showing follow-up treatment until April 2010.

The Board finds that the evidence of record does not warrant a grant of entitlement of service connection for cataracts.  While the Veteran has been diagnosed with cataracts, it was not until decades after service.  There is no medical or lay evidence linking his cataracts to active duty.  The Veteran has not offered any contentions linking his cataracts to service.  With no medical or lay evidence providing a link between his cataracts and active duty, there is no basis upon which to grant service connection.

In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for cataracts.  As such, his claim must be denied.  38 U.S.C.A. § 5107.

Left-sided Trigeminal Neuralgia

At his hearing, the Veteran testified that he did not notice any pain in service, but began noticing pain in his face in 1990, and was eventually diagnosed with trigeminal neuralgia.  He indicated that no doctor had linked his trigeminal neuralgia to service.

Private medical records reflect that, in November 1993, the Veteran reported pain in his face that started approximately two years prior.  He was diagnosed with trigeminal neuralgia and, in October 1994, underwent surgery.  VA and private medical records reflect ongoing treatment for left trigeminal neuralgia.  Treatment has included additional surgeries.  None of these examiners has provided a nexus between his trigeminal neuralgia and active duty.

The Board finds that the evidence of record does not warrant a grant of entitlement of service connection for trigeminal neuralgia of the left side of face.  While the Veteran has been diagnosed with trigeminal neuralgia of the left side of face, the evidence reflects that the Veteran reported the onset of symptoms over thirty years after service.  There is no medical or lay evidence linking his trigeminal neuralgia of the left side of face to active duty.  The Veteran has not offered any contentions linking this disorder to service.  With no medical or lay evidence providing a link between his trigeminal neuralgia of the left side of face and active duty, there is no basis upon which to grant service connection.
Any organic disease of the nervous system is a disorder for which presumptive service connection is available.  However, there is no evidence in the claims file that the Veteran's trigeminal neuralgia manifested itself to a compensable degree within one year of his separation from military service.  Even the Veteran did not notice a problem until many years after service.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.    

In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for trigeminal neuralgia of the left side of face.  As such, his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for cataracts is denied.

Service connection for left-sided trigeminal neuralgia is denied.


REMAND

The record reflects that the Veteran has been in receipt of ongoing treatment from private providers for various medical issues.  The most recent private medical records in the claims file are from April 2010.  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  On remand, current private medical records should be obtained and associated with the record.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Veteran has contended that he began having breathing difficulties during service, and that he was hospitalized several times while on active duty.  At his hearing, the Veteran testified that he had ongoing breathing problems since service.  Medical records reflect that the Veteran has been diagnosed with asthma, COPD, and sinusitis.  

The Veteran has also claimed that he was exposed to asbestos in service, while buffing asbestos floor tiles.  He has asserted that his exposure was from the autumn of 1953 to December 1955.  

There are no specific statutory or regulatory criteria governing claims of entitlement to service connection for residuals of asbestos exposure.  McGinty v. Brown, 4 Vet. App. 428, 432-33 (1993).  Likewise, applicable criteria provide no presumption of service connection for asbestos exposure claims.  See Dyment v. West, 13 Vet. App. 141, 145 (1999) (holding that M21-1 does not create a presumption of exposure to asbestos solely from shipboard service).  Rather, VA has provided guidelines for the adjudication of asbestos exposure claims in the VA Adjudication Procedure Manual M21-1R (M21-1R), Part IV, Subpart ii, Chapter 1, Section H, Paragraph 29.  Additional guidance is found in M21-1R, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9.  The VA General Counsel has held that these M21-1R guidelines establish claim development procedures that adjudicators are required to follow in claims involving asbestos-related diseases.  VAOPGCPREC 4-2000; 65 Fed. Reg. 33422 (2000).

Specifically, these guidelines provide that VA must determine whether military records demonstrate evidence of exposure to asbestos in service and whether there is pre- or post-service evidence of asbestos exposure.  Then, VA must determine the relationship between the claimed diseases and such asbestos exposure, keeping in mind latency and exposure information provided in M21-1R, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9.  This information provides that the latency period varies from 10 to 45 years between first exposure and development of the disease.  The exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease). VA recognizes that inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Veterans Benefits Administration Manual M21-1R, Part IV, Subpart ii, Section C, Paragraph 9.

Here, the Veteran's military records are not part of the claims file.  The RO attempted to determine whether the Veteran was exposed to asbestos while on active duty, but was informed that, as his records were unavailable, exposure could not be determined.  The Board notes that it has been determined that the Veteran's service records were likely destroyed in a fire.  While case law does not establish a heightened benefit-of-the-doubt standard in such cases, it does establish a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

As such, the Veteran should be afforded a VA examination to determine whether he has a current respiratory disorder linked to service.  For the purposes of obtaining the opinion, the examiner should assume that the Veteran's contentions regarding in-service exposure to asbestos are credible.

The Veteran has contended that he has back pain that began during active duty and has continued since his discharge.  A July 2002 private bone density dexa study shows that the Veteran has been diagnosed with osteopenia of the bilateral hips and in the lumbar spine from L1 to L3.  In addition, a  July 2007 computed tomography (CT) scan revealed an age indeterminate, but likely chronic L4 compression fracture, and mild to moderate multi-level degenerative disc disease in the lumbar spine without significant central or neural foraminal stenosis.  As the evidence shows that the Veteran has a current disability and has provided lay evidence of ongoing symptoms since service, the Board finds that the criteria for a VA examination have been met to determine whether the Veteran's current lumbar spine disability is related to service.

The Veteran testified that he began having prostate problems while in service.  Specifically, he reported that he had intermittent difficulty urinating while on active duty.  He indicated that he continued to have these problems following service, but did not seek care for many years.  Private medical records reflect that the Veteran has an enlarged prostate in April 2007, and that he was positive for prostate cancer in May 2007.  As the evidence reflects a current disability and lay evidence of ongoing symptoms since service, the Board finds that the Veteran has met the criteria for a VA examination to determine whether he has a prostate disorder linked to service.

The Veteran contended that he began having chest pains and shortness of breath while on active duty, and that he continued to have these symptoms following his discharge.  Private medical records reflect that he has been diagnosed with non-ischemic cardiomyopathy, and has a pacemaker.  The evidence of records reflects a current disability and lay evidence of ongoing symptoms since service.  As such, the Board finds that the Veteran has met the criteria for a VA examination to determine whether he has a cardiac disorder linked to service.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all private records pertaining to treatment of the Veteran's respiratory system, spine, prostate and heart, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  Schedule the Veteran for a VA examination to determine the etiology of all currently diagnosed respiratory disorders, including asthma, COPD, and sinusitis.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed respiratory disorder, including asthma, COPD, or sinusitis was caused by or is related to any incident of active military service.

The Veteran's contentions regarding in-service treatment for respiratory disorders and ongoing symptoms must be addressed.  The examiner must provide reasons for each opinion. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's reports of continued symptoms since service should be set forth in detail.  

3.  Schedule the Veteran for a VA examination to determine the etiology of all currently diagnosed disorders of the spine.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed disorder of the spine was caused by or is related to any incident of active duty.

The Veteran's contentions regarding his in-service onset of back pain must be addressed.  The examiner must provide reasons for each opinion. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's reports of continued symptoms since service should be set forth in detail.  

4.  Schedule the Veteran for a VA examination to determine the etiology of all currently diagnosed disorders of the prostate.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed disorders of the prostate were caused by or are etiologically related to any incident of active duty.

The Veteran's contentions regarding his difficulties beginning in service with urination must be addressed.  The examiner must provide reasons for each opinion. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's reports of continued symptoms since service should be set forth in detail.  

5.  Schedule the Veteran for a VA examination to determine the etiology of all currently diagnosed cardiac disorders.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed cardiac disorders were caused by or are etiologically related to any incident of active duty.

The Veteran's contentions regarding in-service onset of shortness of breath and chest pain must be addressed.  The examiner must provide reasons for each opinion. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's reports of continued symptoms since service should be set forth in detail.  

6  If any benefit sought remains denied, the agency of original jurisdiction should issue a supplemental statement of the case.  After the Veteran is given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


